Citation Nr: 1106317	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent 
for bronchitis prior to July 14, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for bronchitis since July 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In that rating decision, the RO granted service connection for 
bronchitis rated as 10 percent disabling, effective April 12, 
2004.  During the course of the appeal the RO continued the 
Veteran's 10 percent rating in June 2005, April 2006, and 
September 2006 rating decision.  The Veteran claimed clear and 
unmistakable error (CUE) with regard to the 10 percent rating and 
in a December 2009 rating decision, the RO granted an increased 
evaluation for bronchitis to 60 percent disabling, effective 
April 12, 2004.  In that same rating decision, the RO also 
determined that a 10 percent rating should again be applied 
effective July 14, 2006.  As such the Board will address whether 
the Veteran is entitled to an initial increased rating for 
bronchitis in excess of 60 percent prior to July 14, 2006, and in 
excess of 10 percent since July 14, 2006.

The Veteran testified before the undersigned at a November 2010 
travel board hearing conducted at the Muskogee, Oklahoma, RO.  A 
transcript of the hearing is of record and has been reviewed.


FINDINGS OF FACT

1.  Prior to July 14, 2006, the Veteran's bronchitis was 
manifested by pulmonary function test that reveal FEV-1 results 
that are shown to be of 40 to 55 percent predicted; or FEV-1/FVC 
results shown to be of 40 to 55 percent; or DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)56 to 70 percent 
predicted; but not FEV-1 results shown to be of less than 40 
percent of predicted value; or the ration of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by Echo 
or cardiac catheterization; or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.

2.  From July 14, 2006, the Veteran's bronchitis is manifested by 
pulmonary function test that reveal FEV-1 results that are shown 
to be of 56 to 70 percent predicted; or FEV-1/FVC results shown 
to be of 56 to 70 percent; or DLCO (SB) 56 to 65 percent 
predicted, but not results of FEV1 of 40 to 55 percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for 
bronchitis have not been met prior to July 14, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2010).

2.  The criteria for an evaluation of 30 percent, but not 
greater, for bronchitis have been met since July 14, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in September 2004 and May 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
May 2006 letter provided this notice to the Veteran.  

The Board observes that the September 2004 letter was sent to the 
Veteran prior to the March 2005 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the May 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a June 2007 
statement of the case was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, private treatment records, and VA treatment records 
are associated with the claims folder.  

VA examinations with respect to the issue on appeal were provided 
in February 2005, November 2005, July 2006, March 2008, August 
2010; and VA opinions in July 2008, September 2009, and October 
2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an 
examination for rating purposes should contain sufficient detail 
and reflect the whole recorded history of a Veteran's disability, 
reconciling the various reports into a consistent picture.  See 
Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. 
§ 4.2 (2010).  As noted below, the Board finds that the VA 
examinations are adequate, as they are predicated on a full 
reading of service and VA medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record and 
provide a complete rationale for the opinions stated, relying on 
and citing to the records reviewed.  Additionally, it is noted 
that the examinations took place at various times during various 
seasons providing the opportunity to examine the Veteran during 
times when his bronchitis was active.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's disabilities.  Also, in Fenderson, the Court discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  In 
accordance with Fenderson, the Board has considered the propriety 
of assigning additional initial staged ratings for the Veteran's 
service-connected disability, and applies such ratings as set 
forth below.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's service-connected bronchitis is currently evaluated 
as 60 percent disabling prior to July 14, 2006 and 10 percent 
disabling since July 14, 2006 pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  The Veteran asserts his bronchitis 
warrants an evaluation in excess of the currently assigned 
ratings.

Under Diagnostic Code 6600, a maximum 100 percent evaluation is 
warranted where testing reveals FEV-1 of less than 40 percent of 
predicted value; or the ration of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or cardiac 
catheterization; or episode(s) of acute respiratory failure; or 
requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2010).

A 60 percent evaluation is warranted where testing reveals a FEV-
1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.

A 30 percent evaluation is warranted where testing reveals an 
FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56 to 65 percent predicted.  

Finally, a 10 percent evaluation is warranted where testing 
reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 
71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  Id.

The Board notes that VA amended the Rating Schedule concerning 
respiratory conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of PFTs in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions, which state:

(1) PFTs are required to evaluate respiratory conditions except: 
(i) When the results of a maximum exercise capacity test are of 
record and are 20 ml/kg/min or less.  If a maximum exercise 
capacity test is not of record, evaluation should be based on 
alternative criteria.  (ii) When pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), cor 
pulmonale, or right ventricular hypertrophy has been diagnosed.  
(iii) When there have been one or more episodes of acute 
respiratory failure.  (iv) When outpatient oxygen therapy is 
required.

(2) If the DLCO (SB) test is not of record, evaluation should be 
based on alternative criteria as long as the examiner states why 
the DLCO (SB) test would not be useful or valid in a particular 
case.

(3) When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFTs are normal or when the examiner 
determines that post-bronchodilator studies should not be done 
and states why.

(5) When evaluating based on PFTs, post-bronchodilator results 
are to be used unless the post-bronchodilator results were poorer 
than the pre-bronchodilator results.  In those cases, the pre- 
bronchodilator values should be used for rating purposes. 

(6) When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ depending 
on which test result is used), the test result that the examiner 
states most accurately reflects the level of disability should be 
used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 percent, a 
compensable evaluation based on a decreased FEV- 1/FVC ratio 
should not be assigned.

In reviewing the evidence of record, the Board finds that an 
evaluation in excess of 60 percent prior to July 14, 2006 is not 
warranted.  It also finds that an evaluation of 30 percent, but 
no greater, since July 14, 2006, for bronchitis is warranted.  In 
this regard the medical evidence of record indicates that the 
Veteran's bronchitis fails to reveal an FEV-1 of less than 40 
percent of predicted value; a ration of FEV-1/FVC less than 40 
percent; DLCO (SB) less than 40 percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right heart 
failure); right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization; or 
episode(s) of acute respiratory failure; a requirement of 
outpatient oxygen therapy prior to July 14, 2006.  It also fails 
to reveal an FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 
to 55 percent; DLCO (SB) 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)since July 14, 2006.  

The Board notes that at the November 2010 travel board hearing 
the Veteran stated that he suffers from bronchitis that is 
induced by activity and exposure to dust and pollen.  When 
suffering an episode of bronchitis the Veteran experiences 
coughing, that is often productive; occasional chest pains, and 
wheezing.  The Veteran's symptoms are exacerbated with exertion 
in such activities as walking, especially upstairs in times of 
high stress, and when his surrounding environment is particularly 
dusty or moldy.  The Veteran uses an inhaler daily and additional 
allergy medications in the spring and winter time when his 
symptoms are at their worst.  

The Board notes the Veteran's contentions that some of his 
examinations and evaluations have been afforded at times when his 
bronchitis was not active.  However, as is noted above, the 
Veteran has been afforded various VA examinations and evaluations 
and he has submitted private examination reports that were 
provided during each of the various seasons and at times spread 
out across the entire appeal period.  As such, the Board finds 
that the medical evidence of record provides an adequate picture 
of the severity of the Veteran's bronchitis.  

Prior to July 14, 2006

The Veteran was initially afforded a QTC examination in February 
2005.  During this examination his pulmonary function test 
revealed an FEV1 of 55 percent post bronchodilator, and an 
FEV1/FVC of 78 percent post bronchodilator.  It was noted in the 
examination report that the Veteran gave a good effort and that a 
DLCO was not taken because the pulmonary function test was 
sufficient to determine severity.  The results of this pulmonary 
function test indicate that with an FEV1 of 55, the Veteran 
should be rated at 60 percent disabled.  

The Veteran was again afforded a VA pulmonary function test in 
November 2005.  It was noted upon examination that the Veteran 
provided poor patient effort bringing into question the validity 
of the results and ending the examination after only pre- 
bronchodilator results were provided.  The pre- bronchodilator 
results yielded an FEV1 of 58 percent and an FEV1/FVC of 82 
percent.  The Board notes that an October 2009 VA opinion was 
sought with regard to the adequacy of these results given the 
discrepancy in the numbers.  The opinion provided noted that the 
FEV1 score of 58 percent was the most accurate indicator with 
regard to the November 2005 pulmonary function test results.  The 
Board notes that an FEV1 of 58 warrants a disability rating of 30 
percent under diagnostic code 6600.  

Finally the Board acknowledges  the July 2006 QTC examination 
report in which the Veteran's pulmonary function test revealed an 
FEV1 of 48 percent post bronchodilator, and an FEV1/FVC of 90.3 
percent post bronchodilator.  With regard to the discrepancy in 
the results, the examiner noted that the Veteran had provided 
poor effort and that the scores were not consistent with the 
physical examination.  The results of the testing prompted the 
examiner to determine that the Veteran's bronchitis had resolved.  
The Board notes that an FEV1 score is supposed to be used in an 
instance when the pulmonary function tests are not consistent 
with clinical findings unless the examiner provides an 
explanation as to why the pulmonary function tests are not 
adequate.  In this instance the Board notes that the Veteran 
provided poor effort, thereby making the tests inadequate for the 
purpose of rating his disability.  

With consideration of the above, the Board notes that the 
Veteran's pulmonary function tests, at the time when the 
Veteran's symptomatology is at its worst, indicates that the 
Veteran is entitled to a 60 percent disability rating.  

Since July 14, 2006

The Veteran was again afforded a VA examination in March 2008.  
The pulmonary function test provided at the examination revealed 
an FEV1 of 69.4 percent post bronchodilator, and an FEV1/FVC of 
77 percent post bronchodilator.  The Board notes that an FEV1 of 
69.4 percent warrants a disability rating of 30 percent under 
diagnostic code 6600.  The Board notes that in the December 2009 
rating decision finding CUE with regard to effective date, a 
September 2009 VA examiner provided the opinion that the March 
2008 pulmonary function test provided the most adequate picture 
of the Veteran's bronchitis.  

Finally the Board notes the most recent respiratory examination 
provided in August 2010.  The August 2010 examination report 
notes the pulmonary function test revealed an FEV1 of 75.2 
percent pre bronchodilator, and an FEV1/FVC of 76 percent pre 
bronchodilator.  The examiner noted that a post bronchodilator 
score was not provided because the pre bronchodilator scores were 
determined to be normal.  The Board notes that an FEV1 75.2 
warrants a 10 percent disability rating.

With consideration of the above the Board notes that the 
Veteran's bronchitis warrants a 30 percent disability rating for 
the period since July 14, 2006, because at the time when the 
Veteran's symptoms are the worst, his pulmonary function tests 
reveal an FEV1 of 69.4 percent which warrants a disability rating 
of 30 percent.

The Board acknowledges the Veteran's statements that his 
bronchitis is worse than the currently assigned ratings.  
However, the Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of his 
service-connected bronchitis, the Veteran is not competent to 
provide an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2010); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign higher evaluations than 
those herein assigned, for the Veteran's service-connected 
bronchitis at any time during the appeal period, as a review of 
the record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such disability 
to warrant consideration of alternate rating codes.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's bronchitis warrants a higher rating on an 
extraschedular basis at any time during the appeal period.  38 
C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's 
employability due to his disability have been contemplated in the 
above stated ratings under Diagnostic Code 6600.  The evidence 
also does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to refer 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With consideration of the above, the Board notes that a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 60 percent disabling prior to July 
14, 2006.  However, a preponderance of the evidence is in favor 
of an increased evaluation to 30 percent disabling, but no 
greater, since July 14, 2006.  As such, in consideration of the 
benefit-of-the-doubt rule, the claim for entitlement to an 
increased rating for bronchitis prior to July 14, 2006, must be 
denied and the claim for entitlement to an increased rating for 
bronchitis since July 14, 2006, must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

An initial evaluation in excess of 60 percent for bronchitis, 
prior to July 14, 2006, is denied.

An initial evaluation of 30 percent, but no greater, for 
bronchitis, since July 14, 2006, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


